Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 2-7, 9, and 11-20 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  See Final Rejection filed 12/17/2020.  Additionally, determining a direction of travel as in rejoined Claim 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.  In particular, 

U.S. Pat. No. 6,290,565 fails to disclose riding positions of the virtual character or determining a surface normal of the virtual object or a direction of travel.

U.S. Pat. No. 10.252,178 images object 102 yet does not determine riding positions or of a part of a virtual object determining a direction of the detected feature and assigning the direction as an attribute direction to a functional attribute assigned.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
5.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715